STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re M. JONES, JR., Minor.                                          April 4, 2017

                                                                     No. 335423
                                                                     Jackson Circuit Court
                                                                     Family Division
                                                                     LC No. 13-001032-NA


Before: BECKERING, P.J., and O’CONNELL and BORRELLO, JJ.

PER CURIAM.

         Respondent-father appeals as of right the trial court order terminating his parental rights
to the minor child under MCL 712A.19b(3)(g) (failure to provide proper care and custody) and
(j) (child will be harmed if returned to parent). We affirm.

        The trial court assumed jurisdiction over the minor child in February 2015 after the minor
child tested positive for tetrahyrocannabinol (THC) upon birth. The petition further alleged that
father had a history of domestic violence toward mother. Both parents had their parental rights
to previous children with other partners terminated due to domestic violence concerns and an
inability to benefit from services provided.

        From February 2015 to September 2015, father followed the parent-agency treatment
plan and interacted with the minor child appropriately during supervised parental visitations.
Father completed a psychological evaluation, engaged in a parenting class, participated in
random drug screens, and completed an anger management course. In September 2015, father
assaulted mother and was subsequently incarcerated through February 2016.

        The minor child was returned to mother’s care in January 2016. Despite a court order
providing that father was to receive supervised parental visitation only, mother allowed father
unsupervised visitation with the minor child on multiple occasions. In March 2016, father tested
positive for heroin and alcohol. In April 2016, father was arrested for another domestic violence
incident with mother, committed while the minor child was present in the home. Father’s
parental rights were terminated in October 2016.

       Father argues that the trial court violated his constitutional right to parent the minor child
by terminating his parental rights. We disagree.

        We typically review de novo a respondent’s claim of a violation to his constitutional
rights to substantive or procedural due process. In re TK, 306 Mich App 698, 703; 859 NW2d

                                                -1-
208 (2014). However, because father failed to preserve this issue by raising it in the trial court,
this Court reviews for plain error. Id. Defendant may obtain relief only if “(1) error . . .
occurred, (2) the error was plain, i.e., clear or obvious, (3) and the plain error affected substantial
rights.” People v Carines, 460 Mich 750, 763; 597 NW2d 130 (1999).

        Father is correct that he has a constitutional right to parent the minor child, which “does
not evaporate simply because [he has] not been [a] model parent[ ].” Santosky v Kramer, 455
US 745, 753; 102 S Ct 1388; 71 L Ed 2d 599 (1982). However, “[a] parent’s right to control the
custody and care of [his] children is not absolute, as the state has a legitimate interest in
protecting ‘the moral, emotional, mental, and physical welfare of the minor,’ and in some
circumstances ‘neglectful parents may be separated from their children.’ ” In re Sanders, 495
Mich 394, 409-410; 852 NW2d 524 (2014), quoting Stanley v Illinois, 405 US 645, 652; 92 S Ct
1208; 31 L Ed 2d 551 (1972). Once the trial court finds that clear and convincing evidence
establishes at least one ground for termination under MCL 712A.19b(3), “the liberty interest of
the parent no longer includes the right to custody and control of the children.” In re Trejo, 462
Mich 341, 355; 612 NW2d 407 (2000). At that point, a “parent’s interest in the companionship,
care, and custody of the child gives way to the state’s interest in the child’s protection.” Id. at
356. Therefore, father’s constitutional right to parent his minor child was not violated if the trial
court correctly found by clear and convincing evidence that there was a statutory ground for
termination. See id.

        Because father fails to argue that the trial court erred in finding that there were statutory
grounds to terminate his parental rights, he has abandoned the issue. See Berger v Berger, 277
Mich App 700, 712; 747 NW2d 336 (2008) (“A party abandons a claim when it fails to make a
meaningful argument in support of its position.”). Consequently, father’s argument as to his
constitutional right to parent must also fail because father’s liberty interest no longer included the
right to custody and control of his minor child once the trial court found statutory grounds to
terminate his parental rights. See In re Trejo, 462 Mich at 355. However, even if father had not
abandoned the statutory-grounds issue, we would conclude nevertheless that the trial court did
not err in finding that there were statutory grounds to terminate his parental rights under MCL
712A.19b(3)(g) and (j).

        To terminate parental rights, the trial court must find that clear and convincing evidence
exists to establish at least one of the statutory grounds for termination in MCL 712A.19b(3). In
re McIntyre, 192 Mich App 47, 50; 480 NW2d 293 (1991). Once the trial court finds a statutory
ground for termination by clear and convincing evidence and finds that termination is in the best
interests of the child by a preponderance of the evidence, the trial court shall order termination of
parental rights. MCL 712A.19b(5); In re Trejo, 462 Mich at 353. The trial court’s decision to
terminate parental rights is reviewed for clear error. Id. at 356-357. A finding is “clearly
erroneous where the reviewing court is left with a definite and firm conviction that a mistake has
been made.” In re Terry, 240 Mich App 14, 22; 610 NW2d 563 (2000).

       Respondent’s parental rights were terminated under MCL 712A.19b(3)(g) and (j). A
parent’s parental rights to a minor child may be terminated under MCL 712A.19b(3)(g) where
the parent “fails to provide proper care or custody for the child and there is no reasonable
expectation that the parent will be able to provide proper care and custody within a reasonable
time considering the child’s age.” MCL 712A.19b(3)(j) provides that a parent’s parental rights

                                                 -2-
to a minor child may be terminated where “[t]here is a reasonable likelihood, based on the
conduct or capacity of the child’s parent, that the child will be harmed if he or she is returned to
the home of the parent.”

        The trial court did not clearly err in finding that clear and convincing evidence
established these grounds for termination of father’s parental rights. Despite being provided
extensive services to address his domestic violence issues, father proceeded to assault mother
twice during the proceedings. Moreover, father placed the minor child’s safety in jeopardy by
having unsupervised parental visitation despite the trial court’s orders otherwise. Father’s failure
to comply with and benefit from the service plan constitutes evidence that he would be unable to
provide proper care and custody and that the minor child’s health would be at risk if the minor
child was returned to him. In re White, 303 Mich App 701, 710; 846 NW2d 61 (2014).

        “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts Minors, 297 Mich App 35, 40; 823 NW2d 144 (2012). The trial court may consider
the record as a whole in determining whether termination is in the child’s best interests. In re
Trejo, 462 Mich at 354. The trial court must “state on the record or in writing its findings of fact
and conclusions of law with respect to whether or not parental rights should be terminated.”
MCL 712A.19b(1). When deciding whether termination is in the child’s best interests, the trial
court may consider “the child’s bond to the parent, the parent’s parenting ability, the child’s need
for permanency, stability, and finality, and the advantages of a foster home over the parent’s
home.” In re Olive/Metts Minors, 297 Mich App at 41-42 (citations omitted). It is also proper to
consider evidence concerning the length of time the child has been in foster care and whether the
child could be returned to the parent “within the foreseeable future, if at all.” In re Frey, 297
Mich App 242, 249; 824 NW2d 569 (2012). Although the parent’s interests may be considered,
“[t]he primary beneficiary” of the best-interest determination “is intended to be the child.” In re
Trejo, 462 Mich at 356.

         The trial court also did not err in making its best-interest determination. Although father
interacted appropriately with the minor child during supervised parental visitation and had a
bond with the minor child, father only exercised this visitation from February 2015 to September
2015. Against court orders, father exercised unsupervised visitation in February 2016 and March
2016. At no point in the minor child’s life was father responsible for the care and custody of the
minor child, and at no point during the proceedings did father demonstrate sufficient progress to
achieve court-sanctioned unsupervised visitation. Further, the minor child had been placed with
a foster-care family with his step-siblings, and the foster-care family indicated a willingness to
adopt the minor child and provide the minor child with permanency, stability, and finality.
Considering father’s lack of progress and his recent incarceration, it was “unlikely that the child
could be returned to [his] parents’ home within the foreseeable future,” and termination of
father’s parental rights was proper to facilitate the placement of the minor child into a permanent,
stable, loving home. See In re Frey, 297 Mich App at 249.

       Affirmed.
                                                             /s/ Jane M. Beckering
                                                             /s/ Peter D. O’Connell
                                                             /s/ Stephen L. Borrello
                                                -3-